FILED
                            NOT FOR PUBLICATION                             SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL STEVEN SCHAGUNN,                         No. 13-35493

               Plaintiff - Appellant,            D.C. No. 3:13-cv-00359-HZ

 v.
                                                 MEMORANDUM*
SHERLY GILLAND, individually and as
payroll clerk for USF Reddaway; USF
REDDAWAY, INC., in its corporate
capacity as an Oregon corporation,

               Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Michael Steven Schagunn appeals pro se from the district court’s judgment

dismissing his action alleging claims arising from his employer’s decision to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withhold federal income taxes from his wages contrary to his instructions. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Bright v. Bechtel

Petroleum, Inc., 780 F.2d 766, 768 (9th Cir. 1986), and we affirm.

      The district court properly dismissed Schagunn’s action because Schagunn

failed to allege facts sufficient to show that defendants improperly withheld taxes

from his earnings. See id., 780 F.2d at 770 (“[A]n employer is not liable to an

employee for complying with its legal duty to withhold tax [under 26 U.S.C.

§ 3402]” and “suits by employees against employers for tax withheld are

statutorily barred [by 26 U.S.C. § 3403].” (citation and internal quotation marks

omitted)); see also Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (to survive a motion

to dismiss a complaint must “plausibly give rise to an entitlement to relief”).

      The district court properly denied Schagunn’s motion to remand because

Schagunn’s complaint included causes of actions over which the district court had

original and supplemental jurisdiction. See Bright, 780 F.2d at 768-71 (setting

forth standard of review; district court had original and supplemental jurisdiction

over employee’s claims against his employer for withholding taxes).

      The district court did not abuse its discretion in dismissing the action

without leave to amend after concluding that amendment would be futile. See

Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth


                                           2                                      13-35493
standard of review and explaining that a district court does not abuse its discretion

in denying leave to amend when amendment would be futile).

       We do not consider Schagunn’s contentions regarding the district court’s

award of monetary sanctions because Schagunn failed to file a timely notice of

appeal as to the order filed on August 2, 2013. See Fed. R. App. P. 4(a).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

       We reject Schagunn’s contentions that the district court affirmed his notices

of levy or lien.

       All pending motions and requests are denied.

       AFFIRMED.




                                           3                                      13-35493